 1 Dina L. Santos, SBN 204200
   A Professional Law Corp.
 2 455 Capitol Mall, Suite 802
   Sacramento, CA 95814
 3 Telephone: (916) 447-0160
   defense@dinasantos.com
 4

 5 Attorney for:
   MEGHAN MONFORT
 6

 7                                    IN THE UNITED STATES DISTRICT COURT

 8                                           EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                               CASE NO. CR-S 18-00116 KJM

11                                       Plaintiff,
                                                             STIPULATION TO MODIFY CONDITION OF
12                               v.                          SUPERVISED RELEASE

13   MEGHAN MONFORT,
                                         Defendant
14

15

16

17

18
                                                      STIPULATION
19

20
                Plaintiff United States of America, by and through its counsel of record, AUSA James Conolly,
21
     and Defendant Meghan Monfort, represented by Attorney Dina L. Santos, hereby stipulate as follows:
22
                The Pretrial condition number 3 shall be amended to read as follows:
23
     3. You must reside at a location approved by the pretrial services officer and not move or absent
24
     yourself from this residence for more than 24 hours without the prior approval of the pretrial services
25
     officer.
26
                The United States Pre-trial Services office has no opposition to this request.
27

28

       Stip. & [Proposed] Order - Pretrial                   1
 1          IT IS SO STIPULATED.

 2    Dated: February 20, 2019                    /s/ James Conolly
                                                  JAMES CONOLLY
 3                                                Assistant United States Attorney

 4
      Dated: February 20, 2019                    /s/ Dina L. Santos
 5                                                DINA SANTOS, ESQ.
                                                  Attorney for Meghan Monfort
 6

 7

 8
                                            ORDER
 9
            IT IS SO FOUND AND ORDERED
10
     Dated: February 20, 2019
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      Stip. & [Proposed] Order - Pretrial     2
